NELSON, Circuit Justice.
The claim is, in terms, for an effect, or function, and is, therefore, not patentable. But, without placing the case upon this strict ground, the unanswerable objection to the plaintiff’s recovery is, that the improvement is substantially described and claimed in a patent granted to him on the 19th of October, 1844. This is a bar to the subsequent patent.
Another difficulty in the case is, that the patentee admits that he invented the improvement early in 1844. It was not embodied in the original patent of 1845, or noticed therein, until the reissue of February 21st, 1860, more than fourteen years after the invention.
We think that the defendant is entitled to judgment.